Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 and 06/07/2022 was filed before the mailing of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for Foreign Priority under 35 U.S.C. 119 to foreign application JP2020-200487, filed on December 02, 2020. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Apparatus and Method  for Determining Parking Fees based on Parking Congestion and Vehicle Size and Orientation”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "A vehicle having the information processing apparatus according to claim 1 mounted therein” and Claim 1 recites “An information processing apparatus communicably connected to a vehicle” in the first two lines of Claim 1. It is unclear whether or not the “A vehicle” of Claim 8, that the processing apparatus is mounted in, is the same vehicle as the “a vehicle” of Claim 1, that the processing apparatus is communicably connected to. Because the claim language of Claim 8 is indefinite, Claim 8 is rejected under 35 U.S.C. 112(b). Further examination of Claim 8 herein will be based on interpreting Claim 8 as stating "The vehicle having the information processing apparatus according to claim 1 mounted therein.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-8 recite an apparatus (i.e. a machine or manufacture) and Claims 9-14 recite a non-transitory computer readable medium (i.e. a machine or manufacture), and Claims 15-20 recite a method (i.e. a process). Therefore, Claims 1-20 all fall within the one of the four statutory categories of invention of 35 U.S.C. 101.
Step 2A, Prong One
Independent Claim 1 recites the abstract idea of: 
upon detecting a stop of the vehicle, determine information regarding a size of the vehicle;
calculate a parking fee according to the information regarding the size of the vehicle; and 
notify the vehicle or . . . a driver of the vehicle of the parking fee.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers (1) determine size of vehicle upon detecting vehicle stopping, (2) calculating a parking fee based on the size of the vehicle, and (3) notify the vehicle or driver of the fee, all of which are managing personal behavior by following rules and interacting between people by communicating information (i.e. notifying someone of information) and commercial or legal interactions (i.e. calculating a price based on factors and determining those factors), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II and observations (i.e. detecting a stop of the vehicle and determining size of a vehicle), which are a mental processes, an abstract idea, under MPEP 2106.04(a)(2)III. The mere the recitation of generic computer components (i.e., the “information processing apparatus,” “controller,” and “user terminal”) implementing the identified abstract idea does not take the claim out of the organizing human activity or mental processes grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people,” “commercial or legal interactions,” and “observations” but for the recitation of generic computer components, then it falls in the organizing human activity and mental processes grouping of abstract ideas. MPEP 2106.04. Therefore, Claim 1 recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent) and (ii) generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of:
(i) An information processing apparatus communicably connected to (ii) a vehicle,
(iii) controller configured to perform operations, and
(iv) user terminal.
The additional elements of (i) an information processing apparatus communicably connected to (ii) a vehicle (Fig. 1-3 and ¶¶19-22), (iii) controller configured to perform operations (Fig. 2 and ¶¶19-22 shows “controller 11”), and (iv) user terminal (Fig. 1 and ¶16 show “user terminal 3.”), are recited at a high-level of generality, such that, when viewed as whole/ordered combination (Fig. 1 and ¶12), they amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The element and limitation of the information processing apparatus being communicably connected to a vehicle, when viewed as whole/ordered combination (Fig. 1 and ¶12-17.), does no more than generally link the use of the judicial exception to a particular technological environment or field of use (devices communicating over a network) (See MPEP 2106.05(h)).
Accordingly, these additional elements, when viewed as a whole/ordered combination (Fig. 1 shows elements in combination), do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (i) information processing apparatus, (ii) vehicle, (iii) controller, and (iv) user terminal, when viewed as whole/ordered combination (Fig. 1 shows elements in combination) are recited at a high-level of generality and performs generic computer functions (i.e., interfacing with a network, detecting size and location of a vehicle, calculating a fee, providing a notification) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).
Therefore, the additional elements of the (i) information processing apparatus, (ii) vehicle, (iii) controller, and (iv) user terminal do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination (Fig. 1 shows elements in combination), nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims 2-7 merely further narrow the recited abstract idea of claim 1. For this reason, as described above with respect to Claim 1, these judicial exceptions, when viewed as a whole/ordered combination, are not meaningfully integrated into a practical application or significantly more than the abstract idea of Claim 1. Thus, dependent Claims 2-7, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. 
Dependent Claim 8 provides further limitation to the additional elements of Claim 1 (i.e. the “information processing apparatus” and the “vehicle.”). Just as the limitation that the “information processing apparatus” and the “vehicle” be “communicably connected” does not prevent rejection of Claim 1 under 35 U.S.C. 101 above, this limitation does not integrate the judicial exception into a practical application or provide a meaningful limitation to the elements such that they are no longer generic computer hardware.
Claims 9-14, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The limitations of Claims 9-14 are substantially similar to the elements and limitations of Claims 1-6. Claim 9 provides further limitations and elements to Claim 1 by including “A non-transitory computer readable medium storing a program configured to cause a computer as an information processing apparatus . . . to execute [the operations of claim 1].” The further elements of Claims 9 (i.e. “non-transitory computer readable medium” and “computer”) fails to establish claims that are not directed to an abstract idea because the elements merely recite additional generic computer hardware similar to the generic computer hardware of Claim 1 (i.e. “information processing apparatus”) just as in Claim 1.  The organization of the further limitations of Claims 9-14 fail to integrate an abstract idea into a practical application just as discussed above for Claim 1-6. Additionally, performing the abstract idea of Claim 9 (i.e. the abstract idea of Claim 1) as recited in each of the further limitations of Claims 9-14, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 9-14 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 9-14 fail to establish that the claims provide an inventive concept, just as in Claim 1-6. Therefore, Claims 9-14 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Claims 15-20 recites a method embodied by the Claims 9-14 respectively (i.e. the “method” of Claim 15 is the “operations” of Claim 9). Because Claims 9-14 respectively embody the method of Claims 15-20, Claims 15-20 are rejected under 35 U.S.C. 101 just as Claims 9-14 are rejected under 35 U.S.C. 101 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180268617-A1 (“Bruce”) in view of US-20100123601-A1 (“Schmid”).
Regarding Claim 1, Bruce teaches the “An information processing apparatus communicably connected to a vehicle, the information processing apparatus comprising a controller” (Fig. 1, ¶30, and ¶37) “configured to:”
“detecting a stop of the vehicle” (¶32 shows that camera system 140 detects a vehicle parking. P39 shows that step 220 of Fig. 2 includes determining “that a vehicle driver user has arrived at location of a parking area [or] that a vehicle driver user has parked at a location of a parking space.” Fig. 5 and ¶61 show “Camera system 140 can be sending spatial image data representing the parking area at block 1401 repeatedly as indicated by return block 1402. Manager system 110 can repeat the loop of blocks 1107 and 1108 until user driving a user vehicle arrives at the parking area.”), 
“determine information regarding a size of the vehicle” (¶44 shows that vehicle dimension information can be “looked-up.” ¶53 shows “With vehicle registration information obtained, manager system 110 can look up information on the registered vehicle for use in e.g. determining appropriate dimension information of parking spaces.” ¶54 shows that vehicle can be “auto-registered” based on detection of parking using “camera sensor.” See also ¶¶64-65.);
“calculate a parking fee according to the information regarding the size of the vehicle” (¶69 shows that increasing the size of the parking area increases the price of the parking spot. ¶34 shows that parking area can be based on “vehicle dimension data.”); and 
“notify the vehicle or a user terminal to be operated by a driver of the vehicle of the parking fee” (Fig. 3 and ¶41 shows a “user interface 300.” ¶45 shows “Using button 326 a user can accept a currently defined reservation.” ¶31 shows “Parking space information can include for each parking space coordinates of the parking space, user(s), and time period, prices and the like.” ¶69 shows a “parking space adjustment process” which can “renegotiate” the price of parking which includes communications to “user interface 300.” ¶39 shows that “Outputting one or more communication at block 230 can include e.g. a communication to update an activity record, a communication to control an indicator system, a communication to control a user interface, a communication to log an entry into a payment processing system 160.” Therefore, the “currently defined reservation” presented to the user to be accepted includes a price quote because the “parking space adjustment process” includes updating the price.).  
Bruce does not teach “upon detecting a stop of the vehicle determine [vehicle information].”
Schmid teaches “upon detecting a stop of the vehicle determine [vehicle information]” (¶¶24-25 show the process of a vehicle stopping at “a measurement position” triggering a “determination of the vehicle size.” See also Fig. 6, ¶37, and ¶47.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmid with Bruce because Schmid teaches that basing parking fees based on size, which is measured automatically at entrance, enables parking lot owner to not experience the loss of a small car parked in a large spot (¶¶2-3). Thus, combining Schmid with Bruce furthers the interest taught in Schmid, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 2, Bruce and Schmid teach “The information processing apparatus according to claim 1” as shown above. Bruce further teaches “the controller is configured to calculate the parking fee further according to an angle between a direction of the vehicle and a direction of travel of a road on which the vehicle has stopped” (¶2 shows “Roadside parking areas include parking spaces running parallel to an edge of a road.” ¶82 and Fig. 8-11 show “roadside parking” separated by lines indicating the end of the parking space. Fig. 4 and ¶47 show that the parking borders can be moved dynamically. ¶34 shows that “based on . . . vehicle dimension data and/or driving ability information of a vehicle driver user, parking space management process 117 can automatically determine required coordinate area dimensions of a parking space.” ¶59, ¶65, and ¶69 show that parking “haphazardly” may require an increased parking area and result in increased parking fee. Specifically, ¶65 shows “Manager system 110 can initiate a parking space adjustment process to increase a size of a parking space as set forth herein based on recognizing that a vehicle driver user has parked a vehicle haphazardly and encroaches or nearly encroaches a border of a currently allocated parking space.” Based on the fundamentals of geometry, the only way for a rectangular vehicle to increase the effective length of a parking space, which is oriented parallel to the road, is for the angle of the vehicle in relation to the road to change. Therefore, because the price of the parking is based of the parking space area, parking crooked (i.e. with an angle between the vehicle and the road) would increase the parking fee.).
Regarding Claim 3, Bruce and Schmid teach “The information processing apparatus according to claim 1” as shown above. Bruce further teaches “the information regarding the size of the vehicle corresponds to at least one of an area, a volume, and/or a vehicle type of the vehicle” (¶54 shows “For determining dimension information of a registered vehicle manager system 110 can receive information from various systems external to manager system 110 e.g. systems 170-173, that include information regarding vehicle dimension information and associated with vehicle types.” See also ¶¶54-56.).
Regarding Claim 8, Bruce and Schmid teach “The information processing apparatus according to claim 1” as shown above. Bruce further teaches “A vehicle having the information processing apparatus according to claim 1 mounted therein” (Fig. 1 and ¶30 show “In one embodiment manager system 110 can be co-located with one or more system of systems 120A-120Z, 140, 150, 160, 170-173. In one embodiment, manager system 110 can be co-located with one or more user computer device 130A-130Z.”).
Regarding Claim 9, Claim 9 recites elements and limitations substantially similar to the elements and limitations of Claim 1. Because Bruce and Schmid teach Claim 1, as shown above, Bruce and Schmid teach the elements and limitations of Claim 9.
Regarding Claim 10, Claim 10 recites elements and limitations substantially similar to the elements and limitations of Claim 2. Because Bruce and Schmid teach Claim 2, as shown above, Bruce and Schmid teach the elements and limitations of Claim 10.
Regarding Claim 11, Claim 11 recites elements and limitations substantially similar to the elements and limitations of Claim 3. Because Bruce and Schmid teach Claim 3, as shown above, Bruce and Schmid teach the elements and limitations of Claim 11.
Regarding Claim 15, Claim 15 recites a method embodied by the elements and limitations of Claim 9. Bruce and Schmid teach the elements and limitations of Claim 9 as discussed above, and therefore teaches the elements and limitations of the Claim 15.
Regarding Claim 16, Claim 16 recites a method embodied by the elements and limitations of Claim 10. Bruce and Schmid teach the elements and limitations of Claim 10 as discussed above, and therefore teaches the elements and limitations of the Claim 16.
Regarding Claim 17, Claim 17 recites a method embodied by the elements and limitations of Claim 11. Bruce and Schmid teach the elements and limitations of Claim 11 as discussed above, and therefore teaches the elements and limitations of the Claim 17.

Claims 4-5, 7, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180268617-A1 (“Bruce”) in view of US-20100123601-A1 (“Schmid”) and US-20110270669-A1 (“Rowe”).
Regarding Claim 4, Bruce and Schmid teach “The information processing apparatus according to claim 1” as shown above. Bruce and Schmid do not teach “the controller is configured to calculate the parking fee further according to a degree of congestion in a vicinity of the vehicle.” Rowe teaches “the controller is configured to calculate the parking fee further according to a degree of congestion in a vicinity of the vehicle” (¶¶14-16 show that a discount is applied to the parking fee based on the amount of congestion in the vicinity.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmid with Bruce because Schmid teaches that basing parking fees based on size, which is measured automatically at entrance, enables parking lot owner to not experience the loss of a small car parked in a large spot (¶¶2-3). Thus, combining Schmid with Bruce furthers the interest taught in Schmid, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rowe with Bruce and Schmid because Rowe teaches that providing promotions or discounts based on congested times or congested areas assists in traffic control and economic development (¶¶252-53). Thus, combining Rowe with Bruce and Schmid furthers the interest taught in Rowe, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 5, Bruce and Schmid teach “The information processing apparatus according to claim 4” as shown above. Bruce and Schmid do not teach “the parking fee is set to increase with the degree of congestion and have an upper limit.” Rowe teaches “the parking fee is set to increase with the degree of congestion and have an upper limit” (¶16 shows “The discounted parking fee may provide an increased discount when the amount of traffic congestion is lower and a lower discount when the amount of traffic congestion is higher.” The parking fee without a discount applied would function as “an upper limit.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rowe with Bruce and Schmid because Rowe teaches that providing promotions or discounts based on congested times or congested areas assists in traffic control and economic development (¶¶252-53). Thus, combining Rowe with Bruce and Schmid furthers the interest taught in Rowe, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 7, Bruce and Schmid teach “The information processing apparatus according to claim 1” as shown above. Bruce and Schmid do not teach “the controller is further configured to notify the vehicle or the user terminal of discount information on the parking fee.” Rowe further teaches “the controller is further configured to notify the vehicle or the user terminal of discount information on the parking fee” (¶10, ¶17, and ¶¶247-48 show that the discount information is sent to the user terminal.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rowe with Bruce and Schmid because Rowe teaches that providing promotions or discounts based on congested times or congested areas assists in traffic control and economic development (¶¶252-53). Thus, combining Rowe with Bruce and Schmid furthers the interest taught in Rowe, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 12, Claim 12 recites elements and limitations substantially similar to the elements and limitations of Claim 4. Because Bruce, Schmid, and Rowe teach Claim 4, as shown above, Bruce, Schmid, and Rowe teach the elements and limitations of Claim 12.
Regarding Claim 13, Claim 13 recites elements and limitations substantially similar to the elements and limitations of Claim 5. Because Bruce, Schmid, and Rowe teach Claim 5, as shown above, Bruce, Schmid, and Rowe teach the elements and limitations of Claim 13.
Regarding Claim 18, Claim 18 recites a method embodied by the elements and limitations of Claim 12. Bruce, Schmid, and Rowe teach the elements and limitations of Claim 12 as discussed above, and therefore teach the elements and limitations of the Claim 18.
Regarding Claim 19, Claim 19 recites a method embodied by the elements and limitations of Claim 13. Bruce, Schmid, and Rowe teach the elements and limitations of Claim 13 as discussed above, and therefore teach the elements and limitations of the Claim 19.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180268617-A1 (“Bruce”) in view of US-20100123601-A1 (“Schmid”) and US-20170116606-A1 (“Haulotte”).
Regarding Claim 6, Bruce teaches “The information processing apparatus according to claim 1” as shown above. Bruce further teaches “the controller is configured to, upon determining that the calculated parking fee [would exceed] a reference value, notify the vehicle or the user terminal of an excess of the parking fee over the reference value.” (¶72 shows that “on determining that a user's reservation is nearing expiration manager system can conditionally initiate presentment of an option to reserve additional time at the parking space coordinates of the current reservation.” ¶57 teaches that parking fee is based on parking time. Therefore, the notification of ¶72 that parking time is about to expire is a notification that parking fee is about to exceed the reference value (i.e. original price quoted). Further ¶71 teaches that users leaving their spot before parking time has expired have option to receive a refund (i.e. preventing the parking fee from exceeding the reference value of the original parking price).).
Bruce and Schmid do not teach “the controller is configured to, upon determining that the calculated parking fee exceeds a reference value, notify the vehicle or the user terminal of an excess of the parking fee over the reference value.”
Haulotte teaches “the controller is configured to, upon determining that the calculated parking fee exceeds a reference value, notify the vehicle or the user terminal of an excess of the parking fee over the reference value” (¶29 shows a budget associated with a “category,” of which “parking” is a category. Fig. 4 and ¶49 show “If the purse balance is greater than or equal to the transaction amount but less than the transaction amount plus the buffer amount, the electronic funds manager 200 may present at 490 a warning to a user (e.g., the user 260).” See also ¶35 and ¶54.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmid with Bruce because Schmid teaches that basing parking fees based on size, which is measured automatically at entrance, enables parking lot owner to not experience the loss of a small car parked in a large spot (¶¶2-3). Thus, combining Schmid with Bruce furthers the interest taught in Schmid, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haulotte with Bruce and Schmid because Haulotte teaches that providing a warning enables user to utilize a budget (¶3). Thus, combining Haulotte with Bruce and Schmid furthers the interest taught in Haulotte, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20060278705-A1 (“Hedley”) teaches automatic detection of vehicle and billing for toll-road or parking usage.
US-20140036077-A1 (“Nerayoff”) teaches use of camera to determine parking status and vehicle identification.
US-20160371607-A1 (“Rosen”) shows a central system for city on-street parking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628